LIEGHLEY, PJ,
dissenting:
I am unable to join with my associates in affirming the judgment in this case and deem it proper to state my reasons therefor.
Counsel are fully acquainted with the facts in detail as contained in the record and briefs. Attention is called, however, to a few of the facts.
Nevada Avenue runs in an easterly and westerly direction parallel with Woodland Avenue, one of the leading thoroughfares of the city of Cleveland. A proposed improvement by the railroad company on its right of way necessitated the closing of Nevada Avenue at the point where it intersects with East 89th Street, which improvement was duly authorized. The Bucsi property is located on the southerly side of Nevada Avenue, a short distance from East 86th Street, which intersects at right angles. Their property is about 300 feet distant from the obstructed or vacated portion of the street and located much nearer the intersection of East 86th Street.
The obstruction of the street resulted in closing the easterly access to their property but left to them the westerly access to East 86th Street and in the direction of the downtown area.
The plaintiff brought an action in the Common Pleas Court for damages resulting from the closing of Nevada Avenue to the east, on the theory that they were damaged in kind rather than degree. The trial below resulted in a judgment for plaintiffs. Error was prosecuted to this court to reverse said judgment. The majority hold that plaintiffs sustained compensable damages.
*691The plaintiffs have a readily accessible ingress and egress to their property in a westerly direction connecting the same with the system of streets and alleys of the city.
The Ohio authorities decisively commit this state to the so-called Massachusetts rule. We reach this conclusion from the following authorities:
The Kinnear Mfg. Co. v Beatty, 65 Oh St 264.
Anderson v City of Cleveland & New York C. & St. L. Ry., 17 C.C. (N.S.) 13, affirmed no report 79 Oh St 451.
Schmitt v City of Cleveland, 1 Oh Ap 264, affirmed no opinion 91 Oh St 410, on authority of the Kinnear case.
Hall v Railway Co., 85 Oh St 145, in which case in the opinion on page 157 the rule of the Kinnear case is reannounced in the following language:
“It would, therefore, seem to be fully settled in Ohio that whether property abuts upon that particular portion of the obstructed or vacated street, yet if that street affords the only reasonable access to the property the owner’s rights are the same as if his property actually abutted upon the obstructed parts, but where His property is not physically in contact with the vacated portion of the street and he has other reasonable means of access, then the owner has no right of action to enjoin the obstruction or recover damages.”
If the maps exhibiting the properties involved in the Kinnear, Anderson, Schmitt and the instant case are placed side by side and examined disinterestedly, some ingenuity will be required to find wherein the case at bar discloses a damage in kind as distinguished from the other three cases in which the courts held there was a mere inconvenience or damage in degree.
Believing that the above authorities establish the law of Ohio to this date, it is incumbent upon me to follow it. Some courts and judges seem to derive considerable comfort and consolation in an effort to pioneer. It has been my program to endeavor to find what the law is with a view to following it, and if and when found to adopt it. No other motive or consideration is sufficient justification for doing otherwise.
The law of the several states on this subject is in conflict. There is conflict in the decision of the intermediate courts of this state. We see no conflict in the decisions of the Supreme Court of this state. Ohio announced its adoption and adherence to the Massachusetts rule in the Kinnear case and many other states have done the same. Other states have adopted and followed the English rule but inasmuch as that is not the law of Ohio we are not concerned.
My assertion that Ohio is committed to the Massachusetts rule is not based alone upon my examination of the authorities and particularly the ones above referred to, but Ohio is so classed in the leading text writers of the country^
Attention is called to Nichols on Eminent Domain, 2nd Ed. §323, page 884, where reference is given to the Kinnear case and the decisions of the many states in the Union that have followed the Massachusetts rule, and the following language is used:
“The Massachusetts rule in respect to common law liability for an unlawful obstruction is followed, to a considerable extent at least, in many of the other states, and, carrying out the analogy, it is held by perhaps the weight of authority in this country that when a portion of a street is obstructed or discontinued by authority of law, even if the constitution or statutes in force require that the owners of property damaged by such discontinuance or obstruction shall be compensated, the owner of land abutting upon such street, but not upon the portion obstructed or discontinued, is not entitled to compensation, if his land may still be reached from the other direction. Although the land nearest the obstruction may suffer more greatly in degree than the land further away, the injury is the same in kind.”
Lewis on Eminent Domain, 3rd Edition, Volume 1, §199, page 370, states what the Massachusetts rule is, as set forth by Nichols with citations to Supreme Court decisions of the various states following this rule including the Kinnear case.
As stated, I am convinced that the law of Ohio is established in conformity with the Massachusetts rule in cases of this character and it is my duty to follow that law until the same is modified or reversed by the Supreme Court of Ohio.